Citation Nr: 0500988	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for the claimed 
residuals of a stroke.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1979 to 
August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  

The Board notes that, in that rating decision, the RO also 
declined to reopen the veteran's claim of service connection 
for a left ankle disorder, as sufficient new and material 
evidence had not been received.  The veteran did not initiate 
an appeal with respect to that issue, and it is not before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).  

The issues of service connection for hypertension and the 
residuals of a stroke are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  The veteran and 
his representative will be notified by VA if further action 
is required on his part.  



REMAND

On examination, in December 1978, the veteran's blood 
pressure reading was 134/84.  In February 1980, during 
service, his blood pressure was listed as being 124/80.  

On December 1980 VA medical examination, the veteran's blood 
pressure reading was 120/80.  

Following service, in May 1981, the veteran's blood pressure 
reading was 150/90.  That month, other blood pressure 
readings were those of 120/90 and 140/70.  

A December 1981 blood pressure reading was 166/96.  In August 
1991, the veteran's blood pressure was 165/110.  The 
diagnoses included that of essential hypertension, moderate 
to severe.  

On March 2001 VA medical examination report, the physician 
indicated that she had reviewed the claims file in its 
entirety prior to examining the veteran.  She diagnosed 
hypertension, and it was reported by way of history that the 
veteran had been suffering from hypertension since 1979.  

It is asserted on behalf of the veteran that his hypertension 
may be presumed to have been incurred in service.  

The veteran's representative also asserts that the claimed 
hypertension was caused by the long time use of Haldol in 
treatment of his schizophrenia or the emotional effects of 
that service-connected disability.  

Finally, the veteran's spouse asserts that the hypertension 
and recent stroke residuals are due to his being noncompliant 
in taking medication because of the service-connected 
schizophrenia.  

Accordingly, the veteran must be afforded another VA medical 
examination.  The examiner must discuss the etiology of the 
veteran's claimed hypertension and stroke to include the 
relationship, if any, between any stroke and hypertension.  

The veteran has been provided an outdated version of 
38 C.F.R. § 3.159 in the April 2002 Statement of the Case.  
As such, the RO must send the veteran the amended version of 
that regulation.  38 C.F.R. § 3.159 (2003).  

In addition to the foregoing, the RO must ensure that the 
veteran has been appropriately apprised of the provisions of 
VCAA with respect to the issue of service connection for a 
stroke claimed as secondary to now service-connected 
hypertension to his and VA's respective responsibilities as 
to obtaining relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied send the veteran a letter 
outlining the provisions of VCAA to 
include the veteran's and VA respective 
responsibilities as to obtaining evidence 
and the corrected version of 38 C.F.R. 
§ 3.159.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO should schedule a VA medical 
examination in order to determine the 
nature and likely etiology of the claimed 
hypertension and multiple strokes.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  After obtaining a 
detailed medical history, the examiner is 
asked to provide opinions regarding 
whether the veteran has current 
disability manifested by hypertension or 
stroke residuals that had its clinical 
onset in service or was manifested to a 
degree of 10 percent of more during the 
first year thereafter or that was caused 
or aggravated by the service-connected 
disability, to include as being due to 
the use of medication in treating the 
schizophrenia or being noncompliant in 
taking antihypertensive medication as the 
result of the schizophrenia.  A rationale 
for all opinions and conclusions must be 
provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

